Citation Nr: 0935305	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition, claimed as spina bifida/Chiari malformation.  

2.  Entitlement to service connection for a bowel condition.  

3.  Entitlement to service connection for a bladder 
condition.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a dental 
disability, including for the purpose of obtaining VA 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from December 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The issues relating service connection for a lumbar spine 
condition, bowel and bladder conditions, and headaches being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The greater weight of the evidence shows that the appellant 
did not develop chronic periodontal disease during service.  




CONCLUSION OF LAW

A dental disorder, including periodontal disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110.  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  
(B) Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  
(D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  
(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  (e) Class II(c). 
Those who were prisoners of war for 90 days or more, as 
determined by the concerned military service department, may 
be authorized any needed dental treatment.  (f) Class IIR 
(Retroactive). Any veteran who had made prior application for 
and received dental treatment from the Department of Veterans 
Affairs for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may 
be authorized such previously denied benefits under the 
following conditions:  (1) Application for such retroactive 
benefits is made within one year of April 5, 1983.  (2) 
Existing Department of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR (Retroactive) 
treatment authorized will be completed on a fee basis status.  
(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 C.F.R. § 17.161.  

II. Analysis

In his application for compensation and/or pension, the 
appellant is seeking service connection for periodontal 
disease that he believes had its onset during service.  He 
testified at a hearing at the RO in April 2006, but he did 
not address the periodontal disease issue at the hearing.  
Although the appellant included a statement on his claim form 
that he was treated for periodontal disease during October 
1967, review of the service treatment records does not 
reflect such treatment.  Further, on the history portion of 
the report of his separation examination in October 1967, he 
denied having had "severe tooth or gum trouble"; no report 
of a dental examination at that time is of record.  In a 
separate statement on his claim form, the appellant reported 
that he had been treated for periodontal disease within a few 
days of his return from Vietnam by a dentist near his home.  
He further reported in a statement received in December 2004 
that within one to two weeks of returning from Vietnam in 
October 1967, he had developed a very painful gum infection 
and was seen immediately by a dentist near his home, who told 
him he had two very serious infections and prescribed 
antibiotics.  He added that the records of this treatment 
were no longer available.  He also reported that he had 
continued to receive dental treatment regularly and that, in 
1977, another dentist expressed concern about the overall 
health of his teeth and gums and recommended that he see a 
periodontist.  This led to surgery on all four quadrants of 
his mouth.

The file contains post-service dental treatment records dated 
from June 1978 to June 2004.  Those records do not contain a 
diagnosis of periodontal disease or indicate that the 
appellant had any periodontal disease that had its origin 
during service.  They do refer, however, to the person the 
appellant identified as a periodontist in his 2004 statement, 
which was received with these treatment records.  


A March 2002 report of an examination by a private ear, nose, 
and throat physician states that the appellant denied any 
previous oral cavity lesions or problems.  He was seen at 
that time for evaluation of a left buccal lesion of one 
year's duration; the examiner diagnosed possible leukoplakia 
versus lichen planus.  

The Board finds that the appellant's contention that he had 
periodontal disease during service is outweighed by the 
absence of evidence of any reference to gum complaints or of 
treatment for periodontal disease in the service treatment 
records and by his own denial of a history of gum trouble at 
the time of his separation examination.  Thus, the greater 
weight of the medical evidence does not establish that he had 
periodontal disease during service.  The criteria are not met 
for service connection for periodontal disease, including for 
treatment.  

Therefore, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  


The required notice was provided before the adverse decision 
in August 2005.  The appellant has the right to content-
complying notice and proper subsequent VA process; he has 
received that notice.  Moreover, he has been given 
opportunities to submit evidence and argument in support of 
his claim and to respond to VA notices.  Also, in March 2006, 
the RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist has been 
fulfilled.  During the course of this appeal, private 
treatment records covering the entire period of the appeal, 
as well as records dated from 1978, have been received.  No 
further development action is necessary.  


ORDER

Service connection for a dental disability, including for the 
purpose of obtaining VA outpatient dental treatment, is 
denied.  


REMAND

The record indicates that the appellant underwent spinal 
surgery in 1945 to correct a meningomyelocele.  Reportedly, 
he had urinary and bowel problems as a child.  The report of 
the Veteran's pre-induction examination noted the previous 
surgery, as well as spina bifida of the sacrum on x-ray, but 
no abnormal clinical findings were recorded.  The service 
treatment records show that he was treated for cystitis on 
one occasion during service, but at the time of his 
separation examination he denied any history of frequent 
urination or other urinary or intestinal trouble.  The 
private, post-service treatment records beginning in 1978, 
however, note the appellant's report of difficulty with 
urination for the previous 10 years, as well as diagnosis of 
neurogenic bladder.  

In addition, the service treatment records reflect the 
appellant's treatment for headaches or head pains during 
service, although the symptoms were attributed at that time 
to either allergies or being hit in the head with a board.  
At the time of his separation examination, he denied a 
history of frequent or severe headaches.  The post-service 
treatment records reflect the appellant's treatment for 
headaches since 1992, although those records note his report 
that he had had headaches most of his life.  An MRI of his 
brain in 1996 showed findings that were consistent with 
Chiari Type I malformation; other records note Arnold-Chiari 
Type II malformation.  However, private examiners have also 
listed diagnoses of cluster headaches, tension headaches, and 
migraines.  

A private physician wrote in May 2006, relating the 
appellant's neck and low back pain, as well as his neurogenic 
bladder and bowel dysfunction, to the Arnold-Chiari 
malformation and previous meningomyelocele, and stating his 
opinion that, "the rigors of military service did indeed 
aggravate the underlying condition of spina bifida with 
meningomyelocele, beyond the natural progression of this 
condition."  However, the May 2006 report does not indicate 
that the physician had an opportunity to review the 
appellant's service treatment records or post-service 
treatment records; moreover, it appears that the examiner's 
opinion was based, to a great extent, on the appellant's 
self-reported history.  Further, the examiner did not provide 
any rationale for his opinion, other than, "Based on the 
patient's history."  

Because the medical evidence indicates that the appellant's 
claimed back, bladder, and bowel conditions, and his 
headaches may all be related to the meningomyelocele for 
which he had surgery as an infant, and because the May 2006 
private physician opined that the condition was aggravated by 
service, the Board finds that an examination is needed, with 
a medical opinion, to determined the correct diagnosis and 
etiology of the appellant's claimed disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to furnish the 
names and addresses of all health care 
providers who have treated him for his 
claimed disabilities since his separation 
from service.  After obtaining any needed 
signed authorizations, request copies of 
the records of all treatment identified 
by him that have not already been 
obtained.  Associated with the claims 
file all records received.  

2.  Then schedule the appellant for a 
neurological examination.  The claims 
file must be reviewed by the examiner.  
The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses regarding the 
appellant's claimed headaches and 
residuals of the spinal condition for 
which he underwent surgery as a child.  
Ask the examiner to provide the following 
medical opinions: 

a.  Is it at least as likely as not 
that the appellant's spinal 
condition increased in disability 
during service beyond the natural 
progress of the disease?  

b.  If so, is it at least as likely 
as not that his claimed headaches, 
bowel condition, or bladder 
condition was caused by the in-
service increase in disability?  

c.  If his headaches, bowel 
condition, or bladder condition was 
not caused by the in-service 
increase in the spinal disorder, is 
it at least as likely as not that 
any of those claimed conditions were 
aggravated by the in-service 
increase in disability?  

The opinions should discuss the May 2006 
private physician's opinion and should be 
supported by adequate rationale.  

3.  After the requested development has 
been completed, readjudicate the 
appellant's service connection claims.  
If they are not granted to his 
satisfaction, furnish him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


